                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 1 of 17 Page ID #:1049




                                  1                                  UNITED STATES DISTRICT COURT
                                  2                                 CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Wendy Magee,
                                                                                     Case No. 2:20-cv-02618-VAP-GJSx
                                  6                       Plaintiff,
                                  7                       v.
                                                                                      Order GRANTING Defendant’s
                                                                                      Motion for Summary Judgment
                                  8       Nike Retail Services, Inc., et al.,                     (Dkt. 23)
                                  9                       Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12          Before the Court is Defendant Nike Retail Services, Inc.’s
                                 13   (“Defendant” or “Nike”) Motion for Summary Judgment or in the alternative
                                 14   Motion for Summary Adjudication. (Dkt. 23, “Motion”). After considering all
                                 15   the papers filed in support of, and in opposition to, the Motion, the Court
                                 16   deems this matter appropriate for resolution without a hearing pursuant to
                                 17   Local Rule 7-15. The Court GRANTS the Motion.
                                 18
                                 19                            I.      FACTUAL BACKGROUND
                                 20          Nike filed a statement of undisputed facts, (“Nike SUF”, Dkt. 23-1), to
                                 21   which Plaintiff Wendy Magee (“Magee” or “Plaintiff”) filed a statement of
                                 22   genuine disputes (“Magee RSUF”, Dkt. 26-1). Magee did not file her own
                                 23   set of undisputed facts.1 Nike filed a response to Magee’s statement of
                                 24
                                         1
                                 25       Magee attached exhibits to her Opposition. This is improper under this
                                         Court’s Scheduling Order. (See Dkt. 7, at 6 (“If the party opposing the sum-
                                 26      mary judgment motion wishes to include its own set of undisputed facts, it
                                         may include them in a second table at the end of its statement of genuine
                                                                                1
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 2 of 17 Page ID #:1050




                                  1   genuine disputes. (“Nike RGD”, Dkt. 30-1). Neither party filed evidentiary
                                  2   objections.2
                                  3
                                  4          To the extent certain facts or contentions are not mentioned in this
                                  5   Order, the Court has not found it necessary to consider them in reaching its
                                  6   decision. In addition to considering the evidentiary objections raised by the
                                  7   parties, the Court has reviewed independently the admissibility of the
                                  8   evidence that both parties submitted and has not considered evidence that is
                                  9   irrelevant or inadmissible. At the summary judgment stage, a district court
                                 10   should “focus on the admissibility of the [evidence’s] contents” and not the
Central District of California
United States District Court




                                 11   form in which the evidence is presented—it is sufficient that a party will be
                                 12   able to produce evidence in its admissible form at trial.           See Fraser v.
                                 13   Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003); Block v. City of Los Angeles,
                                 14   253 F.3d 410, 418–19 (9th Cir. 2001).
                                 15
                                 16          Moreover, “objections to evidence on the ground that it is irrelevant,
                                 17   speculative, and/or argumentative, or that it constitutes an improper legal
                                 18   conclusion are all duplicative of the summary judgment standard itself” and
                                 19   thus need not be considered on a motion for summary judgment. Burch v.
                                 20   Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1120 (E.D. Cal. 2006).
                                 21
                                 22      issues. The opposing party's undisputed facts shall be set forth in the same
                                         manner as the moving party’s SUF.”)). The Court will nevertheless consider
                                 23      these exhibits on this Motion.
                                         2
                                 24        Magee attempts to assert legal objections in the statement of genuine is-
                                         sues. This is improper pursuant to the Court’s Scheduling Order. These
                                 25      objections are therefore OVERRULED. (See Dkt. 26-1, ¶ 34; Dkt. 7, at 5
                                         (“The opposing party shall not set forth legal objections in the statement of
                                 26      genuine issues.”)).

                                                                               2
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 3 of 17 Page ID #:1051




                                  1          A.     Undisputed Facts
                                  2          The following material facts are supported adequately by admissible
                                  3   evidence and are uncontroverted. They are “admitted to exist without
                                  4   controversy” for the purposes of Defendant’s Motion. See Local Rule 56-3.3
                                  5
                                  6          This is an employment and wrongful termination dispute stemming
                                  7   from Magee’s conduct when she followed a Black family (the Stallworths),
                                  8   out of a Nike store to determine whether they purchased a basketball. (Nike
                                  9   SUF; Magee RSUF).
                                 10
Central District of California
United States District Court




                                 11          Plaintiff began her employment as an assistant coach with Nike on or
                                 12      3
                                           Magee attempts to create genuine disputes as to various facts without
                                 13      supporting evidence or with evidence that does not contradict the proffered
                                         fact. (See Dkt. 26-1, ¶¶ 14, 17, 23-24, 34, 36, 39-42, 45). For example,
                                 14      Magee states in several responses that the “supporting evidence relied
                                         upon by Defendant does not support the existence of the fact supported.”
                                 15
                                         (Dkt. 26-1, ¶ 39). Moreover, Magee’s evidence in opposition to Nike’s SUF
                                 16      ¶ 14 does not contradict the proffered fact; as explained in further detail
                                         below, policies that allowed employees to approach customers suspected
                                 17      of shoplifting before they left the Nike store does not rebut the fact that em-
                                         ployees were not allowed to leave the Nike store to follow a customer to
                                 18      determine whether they purchased a product. Such attempts to create gen-
                                         uine issues of material fact are improper and contrary to the Federal Rules
                                 19
                                         of Civil Procedure, the Local Rules for the Central District of California, and
                                 20      this Court’s Scheduling Order. (See F.R.C.P. 56(e)(2); See L.R. 56-3 (“In
                                         determining any motion for summary judgment … the Court may assume
                                 21      that the material facts as claimed and adequately supported by the moving
                                         party are admitted to exist without controversy except to the extent that such
                                 22      material facts are (a) included in the “Statement of Genuine Disputes” and
                                 23      (b) controverted by declaration or other written evidence filed in opposition
                                         to the motion.”); see Dkt. 7 at 5 (“The party opposing the summary judgment
                                 24      shall … identify[] those facts that are in dispute … citing the evidence sup-
                                         porting the dispute.”); see also id. (“If a party fails to dispute a fact properly
                                 25      by offering evidence that does not contradict the proffered fact, the Court
                                         will deem the fact undisputed for purposes of the motion.”)). The Court
                                 26      therefore deems these facts undisputed for purposes of the Motion.

                                                                                 3
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 4 of 17 Page ID #:1052




                                  1   about November 23, 2011. (Nike SUF, ¶¶ 1, 2). During the course of her
                                  2   employment, as part of loss prevention, Plaintiff was reminded, inter alia, not
                                  3   to exit a Nike store to follow a consumer suspected of shoplifting to
                                  4   determine whether that person had paid for the Nike merchandise. (Id., ¶¶
                                  5   14, 18-19). Plaintiff also received hand-written notice of Nike’s policies and
                                  6   received “External Theft” training where the policy was reiterated. (Id., ¶¶ 3-
                                  7   4, 16-20). In or about September 2017, Plaintiff became the Head Coach of
                                  8   the Nike Santa Monica store. (Id., ¶ 15).
                                  9
                                 10          On the evening of July 5, 2019, the Stallworths shopped at the Nike
Central District of California
United States District Court




                                 11   Santa Monica store. (Id., ¶ 21). After shopping, the family left the store with
                                 12   a youth basketball they had purchased. (Id., ¶ 22). Plaintiff was notified
                                 13   that the Stallworths had not paid for the basketball, and she left the store
                                 14   and followed the Stallworths down 3rd Street Promenade. (Id., ¶¶ 23-25)4.
                                 15   Once Plaintiff caught up with the family, she asked the Stallworths to
                                 16   produce a receipt showing proof of purchase for the basketball. (Id.) When
                                 17   the Stallworths refused to produce a receipt, Plaintiff approached the Santa
                                 18   Monica Police Department (“SMPD”) for assistance. (Id., ¶ 27). The
                                 19   Stallworths eventually showed their receipt to the SMPD and then requested
                                 20   a full refund for the basketball from Nike. (Id., ¶¶ 26-29).
                                 21
                                 22
                                         4
                                 23        Plaintiff attempts to dispute the fact that she followed the Stallworths down
                                         3rd Street Promenade by stating she first spoke to the Stallworths outside
                                 24      the door of the Nike store and just again before they reached the street.
                                         These facts do not controvert the evidence provided by Nike consisting of
                                 25      Plaintiff’s own deposition testimony admitting that she left the Nike store and
                                         followed the Stallworths until she caught up with them on 3rd Street Prom-
                                 26      enade. (Dkt. 23-3, Ex. B, at 190:21-25, 211:4-10; 212:13-20).

                                                                                4
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 5 of 17 Page ID #:1053




                                  1         After the incident, Rianna Lopez, Nike’s District Manager for Los
                                  2   Angeles, made the decision to discharge Plaintiff because she had violated
                                  3   Nike’s loss prevention polices. (Id., ¶¶ 30-38). Nike has discharged every
                                  4   other employee of whom it is aware who left a Nike store to follow a
                                  5   consumer suspected of shoplifting to determine whether that person had
                                  6   paid for the Nike merchandise. (Id., ¶ 39). The other Nike employees who
                                  7   were discharged for these reasons have been Black, Latinx, and White, and
                                  8   have held positions as Head Coach and Assistant Head Coach, among
                                  9   others. (Id., ¶¶ 40, 41). Plaintiff testified in her deposition that she is
                                 10   unaware of any systematic practice at Nike of discriminating against White
Central District of California
United States District Court




                                 11   employees. (Id., ¶ 43).
                                 12
                                 13         On July 5, 2019, Nike issued a statement to the media regarding the
                                 14   incident, stating, “[w]e are taking the recent situation at our Santa Monica
                                 15   store very seriously, and we are currently investigating the facts. We have
                                 16   reached out to the family to express our deepest apologies, and we will
                                 17   continue to work with our teams to ensure we deliver on our expectations for
                                 18   consumer experiences.” (Id., ¶ 46). Following the incident, Nike also told
                                 19   Plaintiff not to come to work at the Nike store, hired a private security
                                 20   company that posted a guard at the front door of the store, alerted mall
                                 21   security and requested increased patrolling around the store, alerted the
                                 22   SMPD of threats made after the incident, and employed “hotlines” so that
                                 23   employees who received hostile calls in the Nike store could refer those
                                 24   calls to the hotlines. (Id., ¶¶ 50-52, 54).
                                 25
                                 26

                                                                               5
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 6 of 17 Page ID #:1054




                                  1                         II.    PROCEDURAL BACKGROUND
                                  2             On February 13, 2020, Plaintiff filed the instant action against
                                  3   Defendant in the Superior Court for the County of Los Angeles, Santa
                                  4   Monica Courthouse. (Dkt. 1-3).5 Plaintiff alleges claims for Reverse Racial
                                  5   Discrimination, Wrongful Termination, Intentional Infliction of Emotional
                                  6   Distress (“IIED”), and Negligence. (Id.) On March 19, 2020, Defendant
                                  7   removed the action to this Court on the basis of diversity jurisdiction. (Dkt.
                                  8   1).
                                  9
                                 10             On April 23, 2021, Defendant filed the instant Motion. (Dkt. 23).
Central District of California
United States District Court




                                 11   Plaintiff filed an Opposition on May 4, 2021. (Dkt. 27). Defendant filed a
                                 12   Reply on May 10, 2021. (Dkt. 30).
                                 13
                                 14                                III.    LEGAL STANDARD
                                 15             A motion for summary judgment or partial summary judgment shall be
                                 16   granted when there is no genuine issue as to any material fact and the
                                 17   moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
                                 18   56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).
                                 19
                                 20             Generally, the burden is on the moving party to demonstrate that it is
                                 21   entitled to summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.
                                 22   1998). “The moving party may produce evidence negating an essential
                                 23   element of the nonmoving party’s case, or . . . show that the nonmoving
                                 24
                                 25         5
                                             Thereafter, the Stallworths sued Nike and Magee; that case is pending
                                            before this Court. (See Joel Stallworth et al v. Nike Retail Services, Inc. et
                                 26         al., No. 2:20-cv-05985-VAP-GJSx, Dkt. 1).

                                                                                  6
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 7 of 17 Page ID #:1055




                                  1   party does not have enough evidence of an essential element of its claim or
                                  2   defense to carry its ultimate burden of persuasion at trial.” Nissan Fire &
                                  3   Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1106 (9th Cir. 2000)
                                  4   (reconciling Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970) and Celotex
                                  5   Corp. v. Catrett, 477 U.S. 317 (1986)). The nonmoving party must then “do
                                  6   more than simply show that there is some metaphysical doubt as to the
                                  7   material facts” but must show specific facts which raise a genuine issue for
                                  8   trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
                                  9   (1986). A genuine issue of material fact will exist “if the evidence is such
                                 10   that a reasonable jury could return a verdict for the non-moving party.”
Central District of California
United States District Court




                                 11   Anderson, 477 U.S. at 248.
                                 12
                                 13         In ruling on a motion for summary judgment, a court construes the
                                 14   evidence in the light most favorable to the non-moving party. Barlow v.
                                 15   Ground, 943 F.2d 1132, 1135 (9th Cir. 1991). “[T]he judge’s function is not []
                                 16   to weigh the evidence and determine the truth of the matter but to determine
                                 17   whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249.
                                 18
                                 19                                IV.   DISCUSSION
                                 20   A.    “Reverse” Racial Discrimination
                                 21         Defendant first argues that it is entitled to summary judgment on
                                 22   Plaintiff’s Reverse Racial Discrimination Claim because, inter alia,
                                 23   Defendant discharged Plaintiff for legitimate, non-discriminatory reasons.
                                 24
                                 25         “When an employer moves for summary judgment on a claim for
                                 26   violation of FEHA, ‘the employer, as the moving party, has the initial burden

                                                                             7
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 8 of 17 Page ID #:1056




                                  1   to present admissible evidence showing either that one or more elements of
                                  2   plaintiff's prima facie case is lacking or that the adverse employment action
                                  3   was based upon legitimate, nondiscriminatory factors.” Rozga v. 7-Eleven,
                                  4   Inc., No. CV 18-7451 SJO (MRWx), 2019 WL 6879750, at *5 (C.D. Cal.
                                  5   Sept. 17, 2019) (citing Serri v. Santa Clara Univ., 226 Cal. App. 4th 830, 861
                                  6   (2014)). “If the employer meets its initial burden, the burden shifts to the
                                  7   employee to “demonstrate a triable issue by producing substantial evidence
                                  8   that the employer's stated reasons were untrue or pretextual.” (Id.) (citing
                                  9   Day v. Sears Holdings Corp., 930 F. Supp. 2d 1146, 1171 (C.D. Cal. Feb. 8,
                                 10   2013)). “It is not sufficient for an employee to[] speculate as to discriminatory
Central District of California
United States District Court




                                 11   motive. Rather, it is incumbent upon the employee to produce substantial
                                 12   evidence demonstrating the existence of a material triable controversy as to
                                 13   pretext or discriminatory animus on the part of the employer.” (Id.) (internal
                                 14   quotation marks and citations omitted).
                                 15
                                 16         Here, Nike argues that it has satisfied its initial burden by showing
                                 17   both that Plaintiff’s prima facie case is lacking and that it terminated
                                 18   Plaintiff’s employment for non-discriminatory reasons. The Court agrees.
                                 19
                                 20         According to Nike, Magee was discharged for violating Nike’s loss
                                 21   prevention policies when she followed the Stallworths outside the Nike store
                                 22   to determine whether they paid for a basketball. This is a legitimate reason
                                 23   that is facially unrelated to a prohibited bias. Serri, 226 Cal. App. 4th at 861
                                 24   (“Examples of legitimate reasons are a failure to meet performance
                                 25   standards … or a loss of confidence in an employee.”).
                                 26

                                                                              8
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 9 of 17 Page ID #:1057




                                  1         Magee does not dispute that Nike had this policy in place or that she
                                  2   violated it. (Nike SUF, ¶¶ 13-14, 16-25). Indeed, Nike has provided
                                  3   substantial evidence, which Plaintiff does not dispute, that Plaintiff was
                                  4   reminded while working at Nike that employees would be in violation of
                                  5   Nike’s loss prevention policies when, inter alia, “chasing a subject, making
                                  6   accusations, [and] exiting the building to follow a shoplifting subject…”).
                                  7   (See Nike SUF, ¶ 13-14). Notably, Plaintiff admits in her own declaration
                                  8   that she was aware of Nike’s policy of preventing employees from “accusing
                                  9   a customer of shoplifting or chasing or apprehending a customer suspected
                                 10   of shoplifting.” (Dkt. 26-2, ¶ 4). Plaintiff also does not dispute that she
Central District of California
United States District Court




                                 11   completed Nike’s “External Theft” training in 2018, which reiterated that
                                 12   employees were to “never accuse anyone of shoplifting or try to chase or
                                 13   detain a suspected shoplifter.” (Nike SUF, ¶¶ 18-19).
                                 14
                                 15         Plaintiff attempts to create genuine issues of fact by pointing to other
                                 16   policies and situations where employees were allegedly allowed to
                                 17   approach a customer before leaving the Nike store regarding shoplifting.
                                 18   For example, Plaintiff notes that if EAS tags alarmed when customers were
                                 19   leaving the store, Nike required that employees to follow up. (Dkt. 26-2, ¶
                                 20   6). Plaintiff also notes that employees were sometimes allowed to use
                                 21   prevention statements with customers who “appeared to have an intention
                                 22   to walk out of the store without paying for product.” (Id., ¶ 11). According to
                                 23   Plaintiff, “prevention statements” were “non-accusatory statement[s] made
                                 24   to customer who appeared to have an intention to walk out of the store
                                 25   without paying for product, which would let the customer know that he/she
                                 26   was being observed.” (Dkt. 26-2).

                                                                              9
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 10 of 17 Page ID #:1058




                                   1         Contrary to Plaintiff’s arguments, these additional policies do not
                                   2   change the analysis. Plaintiff was not discharged for following up on an EAS
                                   3   tag alarm or for using a prevention statement to a customer before they left
                                   4   a Nike store. Nike discharged Plaintiff for “exit[ing] the store to follow a
                                   5   consumer and demand[ing] to see a receipt as proof of purchase.” (Nike
                                   6   SUF, ¶ 35).
                                   7
                                   8         These policies do not contravene the evidence of Nike’s policy
                                   9   prohibiting employees from following a customer outside the Nike store to
                                  10   determine whether they had purchased a product. Plaintiff does not claim
Central District of California
United States District Court




                                  11   that either one of the policies allowed her to follow a customer out of the
                                  12   store. Plaintiff does not argue that Nike had any policies that allowed
                                  13   employees to leave a store to follow a customer regarding shoplifting.
                                  14   Plaintiff also fails to dispute the evidence that she was reminded in writing
                                  15   on more than one occasion not to follow or chase a customer suspected of
                                  16   shoplifting outside the store. Indeed, the “prevention statement” policy that
                                  17   Plaintiff relies on refers to customers who “appeared to have an intention to
                                  18   walk out of the store without paying for product”, and not to a customer who
                                  19   had already left the store. Here, Plaintiff testified that she left the Nike store
                                  20   and followed the Stallworths down 3rd Street Promenade to ask for proof of
                                  21   purchase. Accordingly, even though Plaintiff disputes Nike’s evidence, she
                                  22   has failed to contravene it.
                                  23
                                  24         Although not clearly articulated, Magee appears to be arguing that
                                  25   Nike should not have discharged her for violating its policies but should
                                  26   instead have given Plaintiff a warning or some other corrective action. (Dkt.

                                                                               10
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 11 of 17 Page ID #:1059




                                   1   26, at 12). This argument lacks merit.
                                   2         Although Nike had the authority to discharge Plaintiff immediately for
                                   3   violating company polices (SUF, ¶¶ 16, 30-32), Nike’s reason for terminating
                                   4   Plaintiff’s employment need not be wise or correct; it must be non-
                                   5   discriminatory. Day, 930 F. Supp. 2d at 1169 (“Under FEHA, defendant’s
                                   6   true reasons, ‘if nondiscriminatory, ... need not necessarily have been wise
                                   7   or correct ... While the objective soundness of an employer's proffered
                                   8   reasons supports their credibility, the ultimate issue is simply whether the
                                   9   employer acted with a motive to discriminate illegally.”) (citations omitted).
                                  10   Accordingly, Nike has satisfied its burden of showing that Plaintiff’s
Central District of California
United States District Court




                                  11   termination was “based upon legitimate, nondiscriminatory factors.” Serri,
                                  12   226 Cal. App. 4th at 830.
                                  13
                                  14         Nike also makes a showing that Plaintiff has failed to make a prima
                                  15   facie case, that is, a showing that: (1) the employee’s membership in a
                                  16   classification protected by the statute; (2) discriminatory animus on the part
                                  17   of the employer toward members of that classification; (3) an action by the
                                  18   employer adverse to the employee’s interests; (4) a causal link between the
                                  19   discriminatory animus and the adverse action; (5) damage to the employee;
                                  20   and (6) a causal link between the adverse action and the damage. Mamou
                                  21   v. Trendwest Resorts, Inc., 165 Cal. App. 4th 686, 713 (2008).
                                  22
                                  23         Critically, Plaintiff fails to provide any evidence to show Nike’s
                                  24   discriminatory animus towards its White employees or a causal link between
                                  25   Magee’s status as a White person and her discharge. Indeed, Magee has
                                  26   testified that she is unaware of any systematic practice by Nike of

                                                                              11
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 12 of 17 Page ID #:1060




                                   1   discriminating against White employees. (Nike SUF, ¶ 43). Nike has also
                                   2   provided uncontroverted evidence that it has discharged White, Black, and
                                   3   Latinx employees in similar roles as Magee for following a consumer
                                   4   suspected of shoplifting outside of the store to determine whether that
                                   5   person paid for Nike merchandise. (Nike SUF, ¶ 39-42). Notably, Nike has
                                   6   “terminated every other employee of whom it is aware who exited a NIKE
                                   7   store to follow a consumer suspected of shoplifting to determine whether
                                   8   that person had paid for the NIKE merchandise.” (Id., ¶ 39). Magee’s only
                                   9   argument is that her discharge must have been racially motivated because
                                  10   she is White and the Stallworths are Black. This argument is illogical and
Central District of California
United States District Court




                                  11   unsupported by any facts. The Court thus finds that Plaintiff’s prima facie
                                  12   case is insufficient.
                                  13
                                  14         Given that Nike has satisfied its burden, the burden shifts to Plaintiff,
                                  15   to “demonstrate a triable issue by producing substantial evidence that the
                                  16   employer's stated reasons were untrue or pretextual.” Serri, 226 Cal. App.
                                  17   4th at 862. Again, Plaintiff fails to satisfy her burden. As noted above,
                                  18   Plaintiff fails to provide any evidence to support the existence of Nike’s
                                  19   racial animus towards its White employees or a causal connection between
                                  20   Plaintiff’s race and her discharge. Plaintiff has therefore failed to satisfy this
                                  21   burden and Defendant is entitled to summary judgment on this claim. (See
                                  22   id. at 861-62) (“the great weight of federal and California authority holds that
                                  23   an employer is entitled to summary judgment if, considering the employer’s
                                  24   innocent explanation for its actions, the evidence as a whole is insufficient to
                                  25   permit a rational inference that the employer’s actual motive was
                                  26   discriminatory.” (*862 Guz, supra, 24 Cal.4th at p. 361, 100 Cal.Rptr.2d 352,

                                                                               12
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 13 of 17 Page ID #:1061




                                   1   8 P.3d 1089, fn. omitted.) It is not sufficient for an employee to … speculate
                                   2   as to discriminatory motive.”).
                                   3
                                   4         The Court therefore GRANTS Defendant’s Motion for Summary
                                   5   Judgment on Plaintiff’s Reverse Discrimination Claim.
                                   6
                                   7   B.    Wrongful Termination
                                   8         Plaintiff's claim for Wrongful Termination in Violation of Public Policy is
                                   9   derivative of her claims for retaliation and discrimination. Thus, it also fails.
                                  10   Rozga, 2019 WL 6879750, at *10 (citations omitted).
Central District of California
United States District Court




                                  11
                                  12   C.    Intentional Infliction of Emotional Distress
                                  13         Defendant next argues that Plaintiff’s claim for IIED Claim fails. The
                                  14   Court agrees.
                                  15
                                  16         The elements of an intentional infliction of emotion distress claim are
                                  17   "(1) outrageous conduct by the defendant, (2) intention to cause or reckless
                                  18   disregard of the probability of causing emotional distress, (3) severe
                                  19   emotional suffering and (4) actual and proximate causation of the emotional
                                  20   distress." Schneider v. TRW, Inc., 938 F.2d 986, 992 (9th Cir. 1991)
                                  21   (quoting Cole v. Fair Oaks Fire Prot. Dist., 43 Cal. 3d 148, 155 n.7, 233 Cal.
                                  22   Rptr. 308, 729 P.2d 743 (1987)).
                                  23
                                  24         California courts have recognized three general categories of
                                  25   outrageous conduct: “if a defendant (1) abuses a relation or position which
                                  26   gives him power to damage the plaintiff's interest; (2) knows the plaintiff is

                                                                               13
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 14 of 17 Page ID #:1062




                                   1   susceptible to injuries through mental distress; or (3) acts intentionally or
                                   2   unreasonably with the recognition that the acts are likely to result in illness
                                   3   through mental distress.” Cole, 43 Cal. 3d at 155 n.7. Whether conduct can
                                   4   reasonably be found to be outrageous is initially a question of law for the
                                   5   Court. Berkley v. Dowds, 152 Cal. App. 4th 518, 534, 61 Cal. Rptr. 3d 304
                                   6   (Ct. App. 2007). "[I]f reasonable persons may differ, it is for the jury to
                                   7   determine whether the conduct was, in fact, outrageous.” (Id.)
                                   8
                                   9         Here, Magee claims that Nike caused her severe emotional distress
                                  10   by, inter alia, failing to protect her from public mistreatment. The Court
Central District of California
United States District Court




                                  11   disagrees. As a threshold matter it is unclear what Plaintiff claims is the
                                  12   “outrageous conduct” at issue. Plaintiff argues at length in her papers about
                                  13   Nike’s duty to protect Plaintiff from the public according to its own policies.
                                  14   Nevertheless, Plaintiff fails to provide any authority stating that Nike
                                  15   breached a duty to maintain a safe workplace by refraining from
                                  16   commenting to the media on Plaintiff’s behalf.
                                  17
                                  18         Moreover, even if Plaintiff was offended by Nike’s refusal to offer
                                  19   public support her actions, not all offensive behavior amounts to the level of
                                  20   outrageousness required to support an IIED claim. Put differently, Magee’s
                                  21   complaints do not go beyond “an average case of … mere insults,
                                  22   indignities, threats, annoyances, petty oppressions, or other trivialities.”
                                  23   James F. Jackson v. Local 705, Int'l Bhd. of Teamsters, AFL-CIO, No. 95 C
                                  24   7510, 2002 WL 460841, at *16 (N.D. Ill. Mar. 26, 2002). Accordingly, the
                                  25   Court GRANTS Nike’s Motion for Summary Judgment as to this Claim.
                                  26

                                                                               14
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 15 of 17 Page ID #:1063




                                   1
                                   2   D.    Negligence
                                   3         Defendant claims that Plaintiff’s Negligence claim fails for similar
                                   4   reasons. The Court agrees.
                                   5
                                   6         In order to support a claim of negligence a plaintiff must prove: (1) a
                                   7   legal duty to use due care; (2) a breach of such legal duty; and (3) the
                                   8   breach was the proximate or legal cause of the resulting injury. Ladd v. Cty.
                                   9   of San Mateo, 12 Cal.4th 913, 917 (1996). “[T]he existence of a duty is a
                                  10   question of law for the court.” Ky. Fried Chicken of Cal. v. Superior Court, 14
Central District of California
United States District Court




                                  11   Cal.4th 814, 819 (1997). “Breach is the failure to meet the standard of care.”
                                  12   Coyle v. Historic Mission Inn Corp., 24 Cal. App. 5th 627, 643 (2018).
                                  13
                                  14         As a threshold matter, Plaintiff fails to provide any authority stating
                                  15   Nike had a duty to make a public statement on her behalf because of its
                                  16   internal media policies. Plaintiff also fails to provide any authority stating
                                  17   Nike had a duty to protect Plaintiff from harassment outside of the
                                  18   workplace; Plaintiff complains of alleged harassment that was made on
                                  19   social media, not at the workplace.
                                  20
                                  21         The parties do not dispute whether Nike had a duty to maintain a safe
                                  22   workplace free of discrimination and harassment. The key dispute turns on
                                  23   whether Nike breached this duty.
                                  24
                                  25         According to Nike, Plaintiff fails to allege adequately that Nike
                                  26   breached the standard of care to provide a workplace free of discrimination

                                                                              15
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 16 of 17 Page ID #:1064




                                   1   and harassment. In support of this argument, Nike provides uncontroverted
                                   2   evidence of the steps it took to protect Plaintiff and other Nike employees
                                   3   after Nike received threatening calls following the incident. (See Dkt. 23, at
                                   4   18). Specifically, inter alia, Nike requested heightened mall security, hired a
                                   5   private security company to guard the front door of the store, asked Plaintiff
                                   6   to refrain from coming into the store after the incident, and notified the
                                   7   SMPD of the threats. (Nike SUF, ¶¶ 49-52). Nike also utilized “hotlines” so
                                   8   that employees who received hostile calls in the Nike Store could refer
                                   9   those calls to the hotlines. (Id., ¶ 54). The burden thus shifts to Plaintiff to
                                  10   demonstrate the existence of a triable issue of material fact on whether
Central District of California
United States District Court




                                  11   Nike’s actions fell below the standard of care. Coyle, 24 Cal. App. 5th at
                                  12   643. Plaintiff has failed to do so.
                                  13
                                  14         Plaintiff fails to provide any facts to support her conclusory argument
                                  15   that Nike breached its duty of care. Plaintiff’s sole argument is that Nike did
                                  16   not personally protect her from harassment that occurred outside of the
                                  17   workplace on social media or otherwise. As noted above, Nike did not have
                                  18   such duty. Moreover, Plaintiff does not dispute that Nike took steps after
                                  19   receiving threats to protect employees in the workplace. Plaintiff also does
                                  20   not dispute that Nike told Plaintiff not to report to work following the incident
                                  21   in response to the threats made towards Plaintiff. Absent any evidence
                                  22   contravening these facts, the Court finds that Nike did not breach its duty to
                                  23   provide a workplace free of discrimination and harassment.
                                  24
                                  25         The Court thus GRANTS Nike’s Motion for Summary judgment on
                                  26   Plaintiff’s Negligence claim.

                                                                              16
                                 Case 2:20-cv-02618-VAP-GJS Document 34 Filed 06/02/21 Page 17 of 17 Page ID #:1065




                                   1
                                   2   E.     Punitive Damages
                                   3          Plaintiff claims she is entitled to recover punitive damages under her
                                   4   claims for wrongful termination, intentional infliction of emotional distress,
                                   5   and negligence. (Dkt. 1-3, ¶¶ 40, 45, 49). As Plaintiff’s underlying claims
                                   6   fail, her claim for punitive damages also fails. Tipton v. Airport Terminal
                                   7   Servs., No. 18-09503-AB (JEMx), 2020 U.S. Dist. LEXIS 131828, at *35
                                   8   (C.D. Cal. Mar. 31, 2020).
                                   9
                                  10                                V.    CONCLUSION
Central District of California
United States District Court




                                  11          The Court therefore GRANTS Defendant’s Motion for Summary
                                  12   Judgment.
                                  13
                                  14   IT IS SO ORDERED.
                                  15
                                  16        Dated:    6/2/21
                                  17                                                        Virginia A. Phillips
                                                                                       United States District Judge
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26

                                                                              17
